ARNOLD, Judge.
We reject appellant’s position that the superior court hearing was not de novo as required by G.S. 15-200.1 and G.S. 7A-271(b). He contends that the superior court hearing was merely a review of the district court hearing. If the hearing were not de novo then the case would have to be remanded. State v. Thompson, 244 N.C. 282, 93 S.E. 2d 158 (1956).
This case is distinguishable from Thompson, where the superior court judge merely examined the record of the district court hearing, found evidence therein to support the district court judgment, and affirmed it. In this case the superior court judge heard testimony by four witnesses who were examined and cross-examined. Moreover, appellant’s own testimony contained damaging admissions concerning the wrongful nature of his actions. The superior court hearing was de novo, and there was ample evidence to support the findings of fact by the superior court judge.
Appellant next contends that the court erred in excluding evidence tending to show that his former wife did not actually have custody of their child during the time he failed to make payments, and that he was denied visiting privileges. He argues that this evidence showed changed conditions which would re*679quire a modification or revocation of the terms of his suspended sentence under G.S. 15-200.1. That statute provides:
“ ... In all cases where . . . suspension of sentence entered in a court inferior to the superior court is revoked . . . , the defendant shall have the right of appeal therefrom to the superior court, and, upon such appeal, the matter shall be determined by the judge . . . , but only upon the issue of whether or not there has been a violation of the terms of the . . . suspended sentence. Upon its finding that the conditions were violated, the superior court shall enforce the judgment of the lower court unless the judge finds as a fact that circumstances and conditions surrounding the terms of the probation and the violation thereof have substantially changed, so that enforcement of the judgment of the lower court would not accord justice to the defendant, in which case the judge may modify or revoke the terms of the probationary or suspended sentence in the court’s discretion . ”
Appeal to superior court from a revocation of suspended sentence is authorized “only upon the issue of whether or not there has been a violation of the terms of the . . . suspended sentence.” Where the superior court finds that the terms of the suspended sentence have been violated it “shall enforce the judgment unless” it finds that the circumstances surrounding the conditions have changed so much that revocation would be unjust. However, the inquiry into changed circumstances is directed only to circumstances which are relevant to the conditions of suspension.
In this case, sentence was suspended upon condition that appellant make certain payments for the support of his minor child. The issue before the court was whether that condition had been violated, and it was not error to exclude evidence concerning appellant’s visitation rights and whether the mother actually had custody.
Appellant’s contention that the court erred in concluding that he was able to comply with the terms of his suspended sentence, and that his failure to do so was without lawful excuse, is without merit. Evidence presented at the hearing to revoke a suspended sentence is only required to be such as to reasonably satisfy the judge in the exercise of his sound discretion that a valid condition upon which sentence was suspended has *680been violated. State v. Simpson, 25 N.C. App. 176, 212 S.E. 2d 566; State v. Elliott, 22 N.C. App. 334, 206 S.E. 2d 367. There was sufficient evidence in support of the findings upon which the court concluded that appellant wilfully and without lawful excuse breached the condition of his suspended sentence.
We also find no merit in appellant’s assignments of error concerning questions asked by the trial judge and the adequacy of the notice of the grounds for sentence activation. The order appealed from is
Affirmed.
Chief Judge Brock and Judge Parker concur.